United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.S., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1549
Issued: February 7, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 6, 2018 appellant filed a timely appeal from a July 23, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s wageloss compensation, effective July 23, 2018; and (2) whether she has met her burden of proof to

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the July 23, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

establish that the acceptance of her claim should be expanded to include right compression
neuropathy of the posterior tibial nerve.
FACTUAL HISTORY
On August 12, 2008 appellant, then a 48-year-old laborer custodian, filed an occupational
disease claim (Form CA-2) alleging that she sustained right heel pain causally related to factors of
her federal employment. OWCP accepted the claim for aggravation of bilateral hallux valgus
bunion/hammertoes and aggravation of right foot plantar heel pain/plantar fasciitis. Appellant
performed modified employment beginning July 28, 2008.3 She stopped work and OWCP paid
her wage-loss compensation for total disability on the periodic rolls beginning
November 21, 2010.
On June 29, 2010 Dr. William A. Somers, a Board-certified orthopedic surgeon and
OWCP referral physician, reviewed appellant’s history of bilateral foot pain greater on the right
side. He diagnosed likely right tarsal tunnel syndrome and mild asymptomatic hallux valgus and
hammertoes bilaterally. Dr. Somers opined that he could not eliminate plantar fasciitis as a
diagnosed condition, but found that her symptoms were more consistent with tarsal tunnel
syndrome. He attributed the tarsal tunnel syndrome to appellant “walking and working on concrete
floors.” Dr. Somers provided work restrictions.
In order to obtain an assessment of appellant’s employment-related conditions and to
determine the extent and degree of any employment-related disability and the necessity for
treatment OWCP, on February 3, 2016, again referred appellant to Dr. Somers for a second opinion
examination.
On February 25, 2016 Dr. Somers diagnosed right compression neuropathy of the posterior
tibial nerve on the right, plantar fasciitis, or a combination of the two conditions. He advised that
all diagnoses were possible and that he was unable to distinguish between the conditions based on
the information available. Dr. Somers indicated that “one or all” of the conditions were aggravated
by appellant standing on concrete floors working for the employing establishment. He questioned
why OWCP had not included the diagnoses he provided in his prior report in the statement of
accepted facts. Dr. Somers opined that appellant could perform sedentary or light-duty
employment with restrictions on standing no more than 10 to 15 minutes each hour.
OWCP, on October 31, 2017, requested that appellant submit updated medical information
regarding her current condition and disability. Appellant subsequently submitted an October 6,
2017 report from Dr. Carl Carter, a psychologist. Dr. Carter advised that appellant’s condition had
not changed and that the Office of Personnel Management (OPM) had “found her to be
permanently disabled for the position of [l]aborer [c]ustodian at the [employing establishment].”
On January 9, 2018 OWCP referred appellant to Dr. Chason S. Hayes, a Board-certified
orthopedic surgeon, for a second opinion examination.

3
By decision dated July 8, 2009, OWCP granted appellant a schedule award for one percent permanent impairment
of the right lower extremity. By decision dated August 31, 2009, it denied her request for bathroom modification as
the evidence did not establish that it was necessary as a result of her accepted employment injury.

2

In a report dated January 26, 2018, Dr. Hayes reviewed appellant’s history of experiencing
bilateral foot pain performing her work duties. He noted that she had stopped work on
November 21, 2010 as there was no limited-duty employment available within her restrictions.
On examination, Dr. Hayes found bilateral hallux valgus passively correctable to neutral and
clawing of the lesser toes. He diagnosed bilateral hallux valgus, clawing of the toes, and plantar
fasciitis by history. Dr. Hayes attributed the diagnosed conditions to appellant’s work duties “by
aggravation of preexisting and naturally occurring conditions,” noting that claw toes and bunions
were common disorders. He opined that appellant had no physical limitations and could manage
her symptoms by modifying her shoes or with supports. In a January 26, 2018 work capacity
evaluation (OWCP-5c), Dr. Hayes found that she could perform her usual employment without
restrictions.
On June 4, 2018 OWCP notified appellant of its proposed termination of her wage-loss
compensation as the evidence of record established that she no longer had any employment-related
disability due to her June 3, 2008 employment injury.
In a July 9, 2018 report, Dr. Kinjal Patel, a podiatrist, advised that appellant required toe
spacers to keep the bunions on her toes separated.
Appellant, on July 12, 2018, challenged the proposed termination of her wage-loss
compensation. She requested that OWCP expand acceptance of her claim to include compression
neuropathy of the right posterior tibia as found by Dr. Somers. Appellant asserted that her
physicians concurred that she required additional medical treatment.
By decision dated July 23, 2018, OWCP terminated appellant’s wage-loss compensation,
effective that date. It found that Dr. Hayes’ opinion constituted the weight of the evidence and
established that she had no further employment-related disability. OWCP advised appellant that
her claim remained open for medical treatment. It noted that while Dr. Somers diagnosed
“compression neuropathy posterior tibial nerve versus plantar fasciitis versus combination of the
two he [did] not provide rationalized medical evidence to support that this office should change
[appellant’s] accepted condition.”
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof in justifying
modification or termination of an employee’s benefits.4 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.5 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.6

4

M.M., Docket No. 17-1264 (issued December 3, 2018).

5

E.B., Docket No. 18-1060 (issued November 1, 2018).

6

G.H., Docket No. 18-0414 (issued November 14, 2018).

3

ANALYSIS -- ISSUE 1
The Board finds that OWCP properly terminated appellant’s wage-loss compensation
effective July 23, 2018 as she had no further disability causally related to her employment injury.
On January 26, 2018 Dr. Hayes, an OWCP referral physician, reviewed the history of
injury and provided detailed findings on physician examination. He determined that appellant had
bilateral hallux valgus passively correctable to neutral and clawing of the lesser toes. Dr. Hayes
diagnosed bilateral hallux valgus, clawing of the toes, and a history of plantar fasciitis. He opined
that appellant’s work duties had aggravated the diagnosed conditions, which he found had
preexisted the employment injury. Dr. Hayes noted that bunions and claw toes occurred
commonly in the general population. He found that appellant had no work restrictions and could
manage her symptoms by modifications to her footwear. Additionally, in completing the work
restriction evaluation form (OWCP-5c), Dr. Hayes concluded that appellant could perform her
usual employment without restrictions. He provided a thorough review of the factual and medical
background and accurately summarized the relevant medical evidence. Moreover, Dr. Hayes
provided detailed findings on examination and reached conclusions regarding appellant’s
condition which comported with his findings.7 Consequently, his opinion is entitled to the weight
of the evidence and establishes that she had no further disability due to her employment injury.8
The remaining evidence of record submitted prior to OWCP’s termination of compensation
is insufficient to show that appellant had continuing disability due to her employment injury. In a
report dated July 9, 2018, Dr. Patel opined that appellant required toe spacers to keep her bunions
separated. He did not, however, address whether she was disabled from employment, and thus his
opinion is of no probative value.9 Appellant also submitted an October 6, 2017 report from a
psychologist. However, a psychologist is not a specialist in the appropriate field of medicine.10
The Board finds that Dr. Hayes’ opinion represents the weight of the evidence regarding
appellant’s accepted conditions and establishes that she has no further employment-related
disability.11 OWCP thus properly terminated her entitlement to wage-loss compensation, effective
July 23, 2018.12
LEGAL PRECEDENT -- ISSUE 2
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is

7

S.P., Docket No. 16-0341 (issued November 7, 2016).

8

See S.W., Docket No. 17-0215 (issued September 19, 2017).

9

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

10

See generally T.F., Docket No. 16-0851 (issued June 19, 2017); S.P., Docket No. 16-1349 (issued May 10, 2017).

11

O.W., Docket No. 17-1881 (issued May 1, 2018).

12

See D.J., Docket No. 17-0327 (issued July 11, 2018).

4

causally related to the employment injury.13 To establish causal relationship between the
condition, as well as any attendant disability claimed and the employment event or incident, the
employee must submit rationalized medical opinion evidence based on a complete factual and
medical background, supporting such causal relationship.14 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.15 Neither the mere fact that a disease or condition manifests itself during a period of
employment, nor the belief that the disease or condition was caused or aggravated by employment
factors or incidents is sufficient to establish causal relationship.16
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility to see that justice is done.17 The nonadversarial policy of proceedings under FECA
is reflected in OWCP’s regulations at section 10.121.18 Once OWCP undertakes to develop the
medical evidence further, it has the responsibility to do so in a proper manner.19
ANALYSIS -- ISSUE 2
The Board finds that this issue is not in posture for decision.
In a report dated June 29, 2010, Dr. Somers diagnosed likely right tarsal tunnel syndrome.
He noted that, while he could not eliminate plantar fasciitis as a diagnosis, her symptoms were
consistent with tarsal tunnel syndrome. Dr. Somers attributed the tarsal tunnel syndrome to
appellant’s employment.
Dr. Somers evaluated appellant again for OWCP on February 25, 2016. He questioned
why OWCP had not expanded acceptance of her claim to include the conditions that he diagnosed
in his June 29, 2010 report. Dr. Somers opined that appellant had either right compression
neuropathy, right plantar fasciitis, or a combination of both conditions, each of which was
aggravated by her employment.
Once OWCP undertakes development of the medical evidence, however, it has the
responsibility to do so in a manner that will resolve the relevant issues in the case.20 Accordingly,
the Board finds that the case must be remanded to OWCP. On remand, OWCP should request an
13

See T.F., Docket No. 17-0645 (issued August 15, 2018).

14

S.A., Docket No. 18-0399 (issued October 16, 2018).

15

P.M., Docket No. 18-0287 (issued October 11, 2018).

16

L.G., Docket No. 18-0321(issued October 25, 2018).

17

K.S., Docket No. 18-0845 (issued October 26, 2018).

18

20 C.F.R. § 10.121.

19

L.B., Docket No. 17-1020 (issued July 10, 2018).

20

Id.

5

opinion from Dr. Hayes regarding whether the acceptance of appellant’s claim should be expanded
to include the condition of right compression neuropathy as initially diagnosed by Dr. Somers in
his report of February 25, 2016. Following any necessary further development, OWCP shall issue
a de novo decision on this issue.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation
effective July 23, 2018. The Board further finds that the case is not in posture for decision
regarding whether she has met her burden of proof to establish that the acceptance of her claim
should be expanded to include right compression neuropathy of the posterior tibial nerve.
ORDER
IT IS HEREBY ORDERED THAT the July 23, 2018 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part, and the case is remanded for
further proceedings consistent with this opinion.
Issued: February 7, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

